IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-30645
                         Conference Calendar



KIRK SPENCER,

                                            Plaintiff-Appellant,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary, ET AL.,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 96-CV-3294-B
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Kirk Spencer, Louisiana prisoner # 107286, appeals the

district court’s grant of summary judgment for the defendants in

this 42 U.S.C. § 1983 action alleging that the defendants

violated his First Amendment rights and his right to equal

protection by refusing to change his name on prison records and

his identification card to his legal Muslim name.

     Spencer argues on appeal that he was denied equal protection

when the defendants refused to issue him an identification card

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30645
                               -2-

reflecting his religious name as his legal name, as was

previously done for other similarly situated Muslim inmates.

Spencer has filed a motion to supplement the record on appeal

with a state court judgment in which a state court judge ruled

that the application of La. Rev. Stat. Ann. § 13:4751(D) (West

Supp. 1999) to prevent a Muslim inmate from changing his name

violated the First Amendment.   The motion to supplement the

record with this judgment is GRANTED.    See Fed. R. App. P. 28(j).

     Spencer identifies as a disputed fact the affidavits of

other inmates who allegedly have been allowed to be identified by

their Muslim names only on their identification cards.    In their

affidavits, these prisoners state that their name changes

occurred before the effective date of the 1988 amendment

prohibiting name changes for felons.    The district court did not

err in granting summary judgment for the defendants.     See

Matthews v. Morales, 23 F.3d 118, 119-20 (5th Cir. 1994); Felix

v. Rolan, 833 F.2d 517, 518-19 (5th Cir. 1987).

     AFFIRMED.